Citation Nr: 0118101	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service connected degenerative changes of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
degenerative changes of the lumbar spine and assigned a 10 
percent rating.  A notice of disagreement was received in May 
1998, a statement of the case was issued in June 1998, and a 
substantive appeal was received in August 1998.


FINDINGS OF FACT

The veteran's service-connected degenerative changes of the 
lumbar spine is productive of slight limitation of the range 
of motion, but without painful motion, spasm, weakness or 
tenderness; there is no more than mild neurological 
impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. Part 4, including § 4.7 and Codes 5010-5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's service medical records, VA examination reports, as 
well as VA outpatient records.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
degenerative changes of the lumbar spine.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative changes of the 
lumbar spine warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected degenerative changes of the 
lumbar spine have been rated by the RO under the provisions 
of Diagnostic Codes 5010 and 5295.  Code 5010 (for traumatic 
arthritis) indicates that the disability should be rated as 
degenerative arthritis.  Under Code 5003 for degenerative 
arthritis, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
of the joint or joints involved.  Under Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 40 
percent rating.  

Under Code 5295, a rating of 40 percent is warranted where 
there is a severe lumbosacral strain; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  Where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent 
disability rating is warranted.  With characteristic pain on 
motion, a 10 percent rating is called for.  With slight 
subjective symptoms, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Also potentially applicable in this case is Diagnostic Code 
5293 for intervertebral disc syndrome.  Mild disability under 
this Code warrants a 10 percent rating, and a 20 percent 
rating is warranted when moderate; recurring attacks.  A 40 
percent rating is warranted when severe; recurring attacks, 
with intermittent relief.  A 60 percent rating is warranted 
when pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

VA general medical examination in December 1996 showed that 
the range of motion of the back was normal.  

An April 1997 VA examination specifically addressed the 
veteran's allegations regarding his spine.  The veteran 
reported that he began having back trouble in 1984, and that 
instability and pain have continued since that time.  He 
reported "attacks" six times a year, which he treated with 
anti-inflammatory medication.  Pain and stinging was alleged 
intermittently down the right leg.  He reported no problem 
working as either a stockman or as a telemarketer.  The 
doctor could not determine any functional loss.  Forward 
flexion was to 90 degrees, backward extension was to 30 
degrees, and lateral flexion was to 30 degrees bilaterally.  
Neurological examination showed motor, reflexes and sensory 
to be normal.  An x-ray showed transitional lumbar vertebrae 
with unilateral right sided articulation which was sclerotic 
and degenerative disc disease with minimal disc space 
narrowing at L5-S1.  The doctor diagnosed mild chronic 
intermittent, relapsing low back pain.

VA outpatient records from April 1997 until November 1998 
show repeated complaints of low back pain.  A November 1998 
MRI was normal. 

At a VA examination in July 1998, the veteran complained of 
pain, stiffness, and lack of endurance only if he worked out.  
True flare ups were denied by the veteran, but he could not 
run, lift, or garden because of back pain.  He denied leg 
pain.  Forward flexion was to 70 degrees, backward extension 
was to 20 degrees, and lateral flexion and rotation were to 
30 degrees.  Coordination was not affected.  No postural 
abnormalities were noted, and there was no evidence of 
painful motion, spasm, weakness, or tenderness.  Muscles of 
the back appeared normal.  A July 1998 x-ray showed a 
transitional lumbar spine lumbarized on the left and 
sacralized on the right with sclerosis of the sacralized 
transverse process at the mid sacroiliac region.  Disc space 
narrowing was suspected.

After reviewing the evidence in light of the regulatory 
diagnostic criteria, the Board must conclude that assignment 
of a rating in excess of 10 percent is not warranted at this 
time.  While there is some evidence of limitation of motion, 
such limitation is not shown to be more than slight. 
Accordingly, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5292.  

Looking to the criteria of Diagnostic Code 5295, there is no 
evidence of muscle spasm or loss of lateral spine motion 
which would warrant a 20 percent rating.  While there appears 
to be some evidence of disc disease to warrant consideration 
of the provisions of Code 5293, there is no evidence of more 
than mile intervertebral disc disease.  No clinical findings 
of neurological impairment have been documented.  

The Board does not doubt that the veteran's service-connected 
low back disability results in some impairment, but the 
preponderance of the evidence is against a finding that a 
schedular rating in excess of the current 10 percent is 
warranted under any applicable diagnostic criteria.  The 
schedular criteria by which the Board is bound have not been 
met in this case.  Moreover, there is no persuasive evidence 
of additional function loss due to pain, weakness, 
incoordination or fatigue, including during flare-ups, to 
more nearly approximate the criteria for a rating in excess 
of 10 percent under any applicable Codes  38 C.F.R. §§ 4.7, 
4.40, 4.45.  In this regard, medical examination has not 
disclosed any such additional functional loss.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

